THE THIRTEENTH COURT OF APPEALS

                                    13-18-00690-CR


                               Cedric Deshawnn Green
                                         v.
                                 The State of Texas


                                  On Appeal from the
                     117th District Court of Nueces County, Texas
                       Trial Court Cause No. 17FC-4466B (S1)


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed in part and

reversed in part and judgment of acquittal should be rendered as to the charge of

engaging in organized criminal activity. The Court orders the judgment of the trial court

AFFIRMED IN PART AND REVERSED IN PART AND RENDERS JUDGMENT OF

ACQUITTAL.

      We further order this decision certified below for observance.

December 22, 2020